EXHIBIT 10.3

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT, dated as of September 21, 2004 (the “Agreement”), is
made and given by VIE FINANCIAL GROUP, INC, a Delaware corporation (“Vie”), the
“Grantor”), to PIPER JAFFRAY COMPANIES, a Minnesota corporation (the “Secured
Party”).

 

RECITALS

 

A. On the date hereof, Vie and the Secured Party are entering into that certain
LLC Membership Interest Purchase Agreement (the “Purchase Agreement”) pursuant
to which Vie will sell all of its issued and outstanding membership interests in
Vie Securities, LLC, a Delaware limited liability company and wholly-owned
subsidiary of Vie (“Vie Securities”).

 

B. In connection with the transactions contemplated by the Purchase Agreement,
Vie will or may become, or is now, indebted to the Secured Party under that
certain promissory note in the amount of $1,000,000, dated September 21, 2004
(the “Note”), pursuant to which, among other things, all indebtedness under the
Note will be forgiven upon consummation of the sale of Vie Securities to the
Secured Party (“Consummation of the Transaction”).

 

B. The Secured Party has required the Grantor to execute this Agreement and the
Grantor has agreed to do so.

 

C. The Grantor finds it advantageous, desirable and in its best interests to
comply with the requirement that it execute and deliver this Agreement to the
Secured Party.

 

NOW, THEREFORE, in consideration of the premises and in order to induce the
Secured Party to extend credit accommodations to Vie, the Grantor hereby agrees
with the Secured Party for the Secured Party’s benefit as follows:

 

Section 1. Defined Terms.

 

1(a) As used in this Agreement, the following terms shall have the meanings
indicated:

 

“Collateral” shall mean all property and rights in property now owned or
hereafter at any time acquired by the Grantor in or upon which a Security
Interest is granted to the Secured Party by the Grantor under this Agreement.

 

“Event of Default” shall have the meaning given to such term in Section 21.

 

“Financing Statement” shall have the meaning given to such term in Section 4.

 

“General Intangibles” shall mean any personal property arising with respect to
the Investment Property and the Toronto Stock Exchange Arbitration Claim,
including things in action, contract rights, payment intangibles, software,
corporate and other business

 



--------------------------------------------------------------------------------

records, inventions, designs, patents, patent applications, service marks,
trademarks, tradenames, trade secrets, internet domain names, engineering
drawings, good will, registrations, copyrights, licenses, franchises, customer
lists, tax refund claims, royalties, licensing and product rights, rights to the
retrieval from third parties of electronically processed and recorded data and
all rights to payment resulting from an order of any court.

 

“Investment Property” shall mean a security, whether certificated or
uncertificated, a security entitlement, a securities account and all financial
assets therein, a commodity contract or a commodity account held by Vie, except
for (i) any equity interest in Vie Securities, LLC; and (ii) any securities,
whether certificated or uncertificated, a security entitlements, a securities
accounts and all financial assets in Vie Securities, LLC.

 

“Lien” shall mean any security interest, mortgage, pledge, lien, charge,
encumbrance, title retention agreement or analogous instrument or device
(including the interest of the lessors under capitalized leases), in, of or on
any assets or properties of the Person referred to.

 

“Note” shall have the meaning indicated in Recital A.

 

“Obligations” shall mean (a) all principal of, and interest on, the Note and any
extension, renewal or replacement thereof, (b) all liabilities of the Grantor
under this Agreement, and (c) in all of the foregoing cases whether due or to
become due, and whether now existing or hereafter arising or incurred.

 

“Permitted Liens” shall mean (i) Liens for current taxes not yet due and payable
or being contested in good faith in appropriate proceedings, (ii) Liens in
respect of pledges or deposits under workers’ compensation laws.

 

“Person” shall mean any individual, corporation, partnership, limited
partnership, limited liability company, joint venture, firm, association, trust,
unincorporated organization, government or governmental agency or political
subdivision or any other entity, whether acting in an individual, fiduciary or
other capacity.

 

“Security Interest” shall have the meaning given such term in Section 2.

 

“Senior Creditors” shall mean (a) RGC International Investors, LDC, and (b)
Optimark Innovations, Inc.

 

“Senior Creditors’ Security Interests” shall mean the Liens granted in favor of
the Senior Creditors by the Grantor.

 

“Toronto Stock Exchange Arbitration Claim” shall mean that certain arbitration
claim filed by Ashton Technology Canada, Inc. (“Ashton”), against the Toronto
Stock Exchange on June 11, 2003, seeking damages of U.S. $30 million for breach
of contract

 

2



--------------------------------------------------------------------------------

relating to the written agreement between Ashton and the Toronto Stock Exchange
for the integration of Ashton’s eVWAP trade match software, equipment and
communications facilities with the Toronto Stock Exchange’s continuous auction
market for securities.

 

1(b) All other terms used in this Agreement which are not specifically defined
herein shall have the meaning assigned to such terms in Article 9 of the Uniform
Commercial Code as in effect in the State of Delaware.

 

1(c) Unless the context of this Agreement otherwise clearly requires, references
to the plural include the singular, the singular, the plural and “or” has the
inclusive meaning represented by the phrase “and/or.” The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The words “hereof,” “herein,” “hereunder” and similar terms in this
Agreement refer to this Agreement as a whole and not to any particular provision
of this Agreement. References to Sections are references to Sections in this
Security Agreement unless otherwise provided.

 

Section 2. Grant of Security Interest. As security for the payment and
performance of all of the Obligations, the Grantor hereby grants to the Secured
Party a security interest (the “Security Interest”) in all of the Grantor’s
right, title, and interest in and to the following, whether now or hereafter
owned, existing, arising or acquired and wherever located:

 

2(a) All General Intangibles.

 

2(b) All Investment Property.

 

2(c) All proceeds received from Ashton and interests in the Toronto Stock
Exchange Arbitration Claim.

 

2(d) To the extent not otherwise included in the foregoing, (i) the proceeds of
all insurance on any of the foregoing; and (ii) all accessions and additions to,
parts and appurtenances of, substitutions for and replacements of any of the
foregoing.

 

Section 3. Secured Party Not Liable. Anything herein to the contrary
notwithstanding, the Secured Party shall have no obligation or liability under
General Intangibles, the Toronto Stock Exchange Arbitration Claim and other
items included in the Collateral by reason of this Agreement, nor shall the
Secured Party be obligated to perform any of the obligations or duties of the
Grantor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.

 

3



--------------------------------------------------------------------------------

Section 4. Title to Toronto Stock Exchange Arbitration Claim; Title to
Collateral; Assets Available for Security Interest. The Grantor will not, and
will cause Ashton not to, transfer its interest in the Toronto Stock Exchange
Arbitration Claim except to the Grantor, nor permit any Lien against the Toronto
Stock Exchange Arbitration Claim except in favor of the Secured Party or the
Senior Creditors. The Grantor has title to 65% of the equity interests of
Electronic Market Center, Inc., 93% of the equity interests of Universal Trading
Technologies Corporation, and will have title to all other Collateral hereafter
acquired or arising at the time it acquires rights in such other Collateral and,
as long as the Security Interest may remain outstanding, will maintain title to
each item of Collateral in which it has rights (including the proceeds and
products thereof), free and clear of all Liens except the Security Interest, the
Senior Creditors’ Security Interests and Permitted Liens. The Grantor warrants
and represents that after Consummation of the Transaction (and excluding the
proceeds thereof) the assets of Vie shall consist of (i) the Toronto Stock
Exchange Arbitration Claim, (ii) equity interests in subsidiaries owned by Vie,
(iii) an interest in the Kingsway-Ashton Asia Ltd joint venture, (iv) a $300,000
certificate of deposit collaterizing a letter of credit relating to obligations
in connection with the lease of real property in Philadelphia, which lease has a
current net obligation of approximately $600,000, (v) cash of $150,000 to be
received from Vie Securities each month as allowed by the Purchase Agreement,
and (v) other property and assets (other than prepaid expenses) having, an
aggregate fair market value of less than $250,000. The Grantor will defend its
Collateral against all claims or demands of all Persons (other than the Secured
Party and the Senior Creditors) claiming the Collateral or any interest therein.
As of the date of execution of this Security Agreement, no effective financing
statement or other similar document used to perfect and preserve a security
interest under the laws of the Commonwealth of Pennsylvania, the State of New
York or the State of Delaware (a “Financing Statement”) covering all or any part
of the Collateral is on file in any recording office, except such as may have
been filed (a) in favor of the Secured Party relating to this Agreement, or (b)
disclosed on Schedule 1 attached hereto.

 

Section 5. Disposition of Collateral. The Grantor will not sell, lease or
otherwise dispose of, or discount or factor with or without recourse, any
Collateral.

 

Section 6. [Intentionally omitted.]

 

Section 7. Names, Offices, Locations, Jurisdiction of Organization. The
Grantor’s legal names (as set forth in its constituent documents filed with the
appropriate governmental official or agency) are as set forth in the opening
paragraph hereof. The jurisdiction of incorporation of the Grantor is the state
of Delaware, and the organizational numbers of the Grantor is set forth on the
signature page of this Agreement. The Grantor will not change its name or its
corporate structure (including without limitation, its jurisdiction of
organization) unless the Secured Party has been given at least 30 days prior
written notice thereof and the Grantor has executed and delivered to the Secured
Party such Financing Statements and other instruments required or appropriate to
continue the perfection of the Security Interest.

 

Section 8. [Intentionally omitted.]

 

Section 9. [Intentionally omitted.]

 

4



--------------------------------------------------------------------------------

Section 10. Further Assurances; Attorney-in-Fact.

 

10(a) The Grantor agrees that from time to time, at its expense, it will
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or that the Secured Party may reasonably
request, in order to perfect and protect the Security Interest granted or
purported to be granted hereby or to enable the Secured Party to exercise and
enforce its rights and remedies hereunder with respect to any Collateral (but
any failure to request or assure that the Grantor execute and deliver such
instrument or documents or to take such action shall not affect or impair the
validity, sufficiency or enforceability of this Agreement and the Security
Interest, regardless of whether any such item was or was not executed and
delivered or action taken in a similar context or on a prior occasion).

 

10(b) The Grantor hereby authorizes the Secured Party to file one or more
Financing Statements or continuation statements in respect thereof, and
amendments thereto, relating to all or any part of the Collateral without the
signature of the Grantor where permitted by law. The Grantor irrevocably waives
any right to notice of any such filing.

 

10(c) The Grantor will furnish to the Secured Party from time to time statements
and schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Secured Party may reasonably
request, all in reasonable detail and in form and substance reasonably
satisfactory to the Secured Party.

 

10(d) In furtherance, and not in limitation, of the other rights, powers and
remedies granted to the Secured Party in this Agreement, the Grantor hereby
appoints the Secured Party as the Grantor’s attorney-in-fact, with full
authority in the place and stead of the Grantor and in the name of the Grantor
or otherwise, from time to time in the Secured Party’s good faith discretion, to
take any action (including the right to collect on any Collateral) and to
execute any instrument that the Secured Party may reasonably believe is
necessary or advisable to accomplish the purposes of this Agreement, in a manner
consistent with the terms hereof.

 

The Secured Party’s right to take any actions described in this Section 10 is
subject to the provisions of Section 30 hereof.

 

Section 11. Taxes and Claims. The Grantor will promptly pay or cause to be paid
all taxes and other governmental charges levied or assessed upon or against any
Collateral or upon or against the creation, perfection or continuance of the
Security Interest, as well as all other claims of any kind (including claims for
labor, material and supplies) against or with respect to the Collateral, except
to the extent (a) such taxes, charges or claims are being contested in good
faith by appropriate proceedings, (b) such proceedings do not involve any
material danger of the sale, forfeiture or loss of any of the Collateral or any
interest therein and (c) such taxes, charges or claims are adequately reserved
against on the Grantor’s books in accordance with generally accepted accounting
principles.

 

5



--------------------------------------------------------------------------------

Section 12. Books and Records. The Grantor will keep and maintain at its own
cost and expense satisfactory and complete records of the Collateral.

 

Section 13. Inspection, Reports, Verifications. The Grantor will at all
reasonable times permit the Secured Party or its representatives to examine or
inspect any Collateral, any evidence of Collateral and the Grantor’s books and
records concerning the Collateral, wherever located.

 

Section 14. Notice of Loss. The Grantor will promptly notify the Secured Party
of any loss of or material damage to any material item of Collateral or of any
substantial adverse change, known to the Grantor, in any material item of
Collateral or the prospect of payment or performance thereof.

 

Section 15. [Intentionally omitted.]

 

Section 16. [Intentionally omitted.]

 

Section 17. [Intentionally omitted.]

 

Section 18. Action by the Secured Party. If the Grantor at any time fails to
perform or observe any of the foregoing agreements, the Secured Party shall have
(and the Grantor hereby grants to the Secured Party) (subject to the rights of
the Senior Creditors) the right, power and authority (but not the duty) to
perform or observe such agreement on behalf and in the name, place and stead of
the Grantor (or, at the Secured Party’s option, in the Secured Party’s name) and
to take any and all other actions which the Secured Party may reasonably deem
necessary (subject to the rights of the Senior Creditors), to cure or correct
such failure (including, without limitation, the payment of taxes, the
satisfaction of Liens, the procurement and maintenance of insurance, the
execution of assignments, security agreements and Financing Statements, and the
indorsement of instruments); and the Grantor shall thereupon pay to the Secured
Party on demand the amount of all monies expended and all costs and expenses
(including reasonable attorneys’ fees and legal expenses) incurred by the
Secured Party in connection with or as a result of the performance or observance
of such agreements or the taking of such action by the Secured Party, together
with interest thereon from the date expended or incurred at the highest lawful
rate then applicable to any of the Obligations, and all such monies expended,
costs and expenses and interest thereon shall be part of the Obligations secured
by the Security Interest.

 

Section 19. [Intentionally omitted.]

 

6



--------------------------------------------------------------------------------

Section 20. The Secured Party’s Duties. The powers conferred on the Secured
Party hereunder are solely to protect its interest in the Collateral and shall
not impose any duty upon it to exercise any such powers. The Secured Party shall
be deemed to have exercised reasonable care in the safekeeping of any Collateral
in its possession if such Collateral is accorded treatment substantially equal
to the safekeeping which the Secured Party accords its own property of like
kind. Except for the safekeeping of any Collateral in its possession and the
accounting for monies and for other properties actually received by it
hereunder, the Secured Party shall have no duty, as to any Collateral, as to
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Collateral, whether or not
the Secured Party has or is deemed to have knowledge of such matters, or as to
the taking of any necessary steps to preserve rights against any Persons or any
other rights pertaining to any Collateral.

 

Section 21. Default. Each of the following occurrences shall constitute an Event
of Default under this Agreement: (a) the failure of Vie to pay when due any of
the Obligations; (b) the failure of the Grantor to perform any agreement
contained herein; (c) any statement, representation or warranty of the Grantor
made herein or at any time furnished to the Secured Party is untrue in any
respect as of the date made; or (d) the occurrence and continuance of any “Event
of Default” as such is defined under the Note.

 

Section 22. Remedies on Default. Upon the occurrence of an Event of Default and
at any time thereafter:

 

22(a) The Secured Party may exercise and enforce any and all rights and remedies
available upon default to a secured party under Article 9 of the Uniform
Commercial Code as in effect in the State of Delaware.

 

22(b) Any disposition of Collateral may be in one or more parcels at public or
private sale, at any of the Secured Party’s offices or elsewhere, for cash, on
credit, or for future delivery, and upon such other terms as the Secured Party
may reasonably believe are commercially reasonable. The Secured Party shall not
be obligated to dispose of Collateral regardless of notice of sale having been
given, and the Secured Party may adjourn any public or private sale from time to
time by announcement made at the time and place fixed therefor, and such
disposition may, without further notice, be made at the time and place to which
it was so adjourned.

 

22(c) If notice to the Grantor of any intended disposition of Collateral or any
other intended action is required by law in a particular instance, such notice
shall be deemed commercially reasonable if given in the manner specified for the
giving of notice in Section 28 at least ten calendar days prior to the date of
intended disposition or other action, and the Secured Party may exercise or
enforce any and all other rights or remedies available by law or agreement
against the Collateral, against the Grantor, or against any other Person or
property. The Secured Party (i) may disclaim warranties of title, possession,
quiet enjoyment and the like, and (iv) may comply with any applicable state or
federal law requirements in connection with a disposition of the Collateral and
none of

 

7



--------------------------------------------------------------------------------

the foregoing actions shall be deemed to adversely affect the commercial
reasonableness of the disposition of the Collateral.

 

The Secured Party’s right to proceeds from any exercise of remedies described in
this Section 22 is subject to the provisions of Section 30 hereof.

 

Section 23. [Intentionally omitted.]

 

Section 24. [Intentionally omitted.]

 

Section 25. Application of Proceeds. Subject to the provisions of Section 30
hereof, all cash proceeds received by the Secured Party in respect of any sale
of, collection from, or other realization upon all or any part of the Collateral
may, in the discretion of the Secured Party, be held by the Secured Party as
collateral for, or then or at any time thereafter be applied in whole or in part
by the Secured Party against, all or any part of the Obligations (including,
without limitation, any expenses of the Secured Party payable pursuant to
Section 26).

 

Section 26. Costs and Expenses. The Grantor will pay or reimburse the Secured
Party on demand for all out-of-pocket expenses (including in each case all
filing and recording fees and taxes and all reasonable fees and expenses of
counsel and of any experts and agents) incurred by the Secured Party in
connection with the protection, satisfaction, foreclosure or enforcement of the
Security Interest and the continuance, amendment or enforcement of this
Agreement, and all such costs and expenses shall be part of the Obligations
secured by the Security Interest.

 

Section 27. Waivers; Remedies; Marshalling. This Agreement can be waived,
modified, amended, terminated or discharged, and the Security Interest can be
released, only explicitly in a writing signed by the Secured Party. A waiver so
signed shall be effective only in the specific instance and for the specific
purpose given. Mere delay or failure to act shall not preclude the exercise or
enforcement of any rights and remedies available to the Secured Party. All
rights and remedies of the Secured Party shall be cumulative and may be
exercised singly in any order or sequence, or concurrently, at the Secured
Party’s option, and the exercise or enforcement of any such right or remedy
shall neither be a condition to nor bar the exercise or enforcement of any
other. The Grantor hereby waives all requirements of law, if any, relating to
the marshalling of assets which would be applicable in connection with the
enforcement by the Secured Party of its remedies hereunder, absent this waiver.

 

Section 28. Notices. Any notice or other communication to any party in
connection with this Agreement shall be in writing and shall be sent by manual
delivery, facsimile transmission, overnight courier or United States mail
(postage prepaid) addressed to such party at the address specified on the
signature page hereof, or at such other address as such party shall have
specified to the other party hereto in writing. All periods of notice shall be
measured from the date of delivery thereof if manually delivered, from the date
of sending thereof if sent by facsimile transmission, from the first business
day after the date of sending if sent by overnight courier, or from four days
after the date of mailing if mailed.

 

8



--------------------------------------------------------------------------------

Section 29. Grantor’s Acknowledgments. The Grantor hereby acknowledges that (a)
it has been advised by counsel in the negotiation, execution and delivery of
this Agreement, (b) the Secured Party has no fiduciary relationship to the
Grantor, and (c) no joint venture exists between the Grantor and the Secured
Party.

 

Section 30. Secured Party’s Acknowledgement and Agreement. The Secured Party, by
its acceptance of this Security Agreement, acknowledges and agrees that,
notwithstanding any provision of this Agreement to the contrary, its security
interest in the Collateral and any right to the proceeds of the Collateral are
subordinate and subject to the Senior Creditors’ Security Interests.

 

Section 31. Continuing Security Interest. This Agreement shall (a) create a
continuing security interest in the Collateral and shall remain in full force
and effect until Consummation of the Transaction or payment in full of the
Obligations and the expiration of the obligations, if any, of the Secured Party
to extend credit accommodations to Vie, (b) be binding upon the Grantor, its
successors and assigns, and (c) inure to the benefit of, and be enforceable by,
the Secured Party and its successors, transferees, and assigns.

 

Section 32. Termination of Security Interest. Upon Consummation of the
Transaction or payment in full of the Obligations and the expiration of any
obligation of the Secured Party to extend credit accommodations to Vie, the
Security Interest granted hereby shall terminate. Upon any such termination, the
Secured Party will return to the Grantor such of the Collateral then in the
possession of the Secured Party as shall not have been sold or otherwise applied
pursuant to the terms hereof and execute and deliver to the Grantor such
documents as the Grantor shall reasonably request to evidence such termination.
Any reversion or return of Collateral upon termination of this Agreement and any
instruments of transfer or termination shall be at the expense of the Grantor
and shall be without warranty by, or recourse on, the Secured Party. As used in
this Section, “Grantor” includes any assigns of the Grantor, any Person holding
a subordinate security interest in any of the Collateral or whoever else may be
lawfully entitled to any part of the Collateral.

 

9



--------------------------------------------------------------------------------

Section 33. Governing Law and Construction. THE VALIDITY, CONSTRUCTION AND
ENFORCEABILITY OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
DELAWARE, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF, EXCEPT
TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE SECURITY INTEREST
HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE
MANDATORILY GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
DELAWARE. Whenever possible, each provision of this Agreement and any other
statement, instrument or transaction contemplated hereby or relating hereto
shall be interpreted in such manner as to be effective and valid under such
applicable law, but, if any provision of this Agreement or any other statement,
instrument or transaction contemplated hereby or relating hereto shall be held
to be prohibited or invalid under such applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement or any other statement, instrument or transaction contemplated hereby
or relating hereto.

 

Section 34. Consent to Jurisdiction. AT THE OPTION OF THE SECURED PARTY, THIS
AGREEMENT MAY BE ENFORCED IN ANY FEDERAL COURT OR NEW YORK STATE COURT SITTING
IN MANHATTAN, NEW YORK; AND THE GRANTOR CONSENTS TO THE JURISDICTION AND VENUE
OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT
CONVENIENT. IN THE EVENT THE GRANTOR COMMENCES ANY ACTION IN ANOTHER
JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY OR
INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS AGREEMENT, THE SECURED PARTY AT
ITS OPTION SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE
JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT
PREJUDICE.

 

Section 35. Waiver of Notice and Hearing. THE GRANTOR HEREBY WAIVES ALL RIGHTS
TO A JUDICIAL HEARING OF ANY KIND PRIOR TO THE EXERCISE BY THE SECURED PARTY OF
ITS RIGHTS TO POSSESSION OF THE COLLATERAL WITHOUT JUDICIAL PROCESS OR OF ITS
RIGHTS TO REPLEVY, ATTACH, OR LEVY UPON THE COLLATERAL WITHOUT PRIOR NOTICE OR
HEARING. THE GRANTOR ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY COUNSEL OF ITS
CHOICE WITH RESPECT TO THIS PROVISION AND THIS AGREEMENT.

 

Section 36. Waiver of Jury Trial. THE GRANTOR AND THE SECURED PARTY, BY ITS
ACCEPTANCE OF THIS AGREEMENT, IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

10



--------------------------------------------------------------------------------

Section 37. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

 

Section 38. General. All representations and warranties contained in this
Agreement or in any other agreement between the Grantors and the Secured Party
shall terminate upon the full payment of the Obligations or Consummation of the
Transaction. Each Grantor waives notice of the acceptance of this Agreement by
the Secured Party. Captions in this Agreement are for reference and convenience
only and shall not affect the interpretation or meaning of any provision of this
Agreement.

 

[The next page is the signature page]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Security Agreement to be duly
executed and delivered by its manager thereunto duly authorized as of the date
first above written.

 

VIE FINANCIAL GROUP, INC. By:  

/s/    Dean Stamos

Name:

 

Dean Stamos

Title:

 

Chief Executive Officer

 

Address for Grantor:

1114 Avenue of the Americas

New York, New York 10036

Fax (212) 575-8223

 

Grantor’s Organizational Number # 2376360

 

Acknowledged and Accepted:

 

PIPER JAFFRAY COMPANIES By:  

/s/    Thomas P. Schnettler

Name:

 

Thomas P. Schnettler

Title:

 

Managing Director and Head of Equities

and Investment Banking

 

Address for the Secured Party:

800 Nicollet Mall

J1012057

Minneapolis, MN 55402-7020

Fax (612) 303-1410

 

Signature Page to Security Agreement

 



--------------------------------------------------------------------------------

Schedule 1: Prior Financing Statements

 

Debtor

--------------------------------------------------------------------------------

  

Jurisdiction

--------------------------------------------------------------------------------

  

Filing Date

--------------------------------------------------------------------------------

  

File No.

--------------------------------------------------------------------------------

  

Secured Party

--------------------------------------------------------------------------------

  

Collateral/Comments

--------------------------------------------------------------------------------

The Ashton Technology

Group, Inc.

 

Universal Trading

Technologies Corporation

   Delaware Secretary of State    7/17/01    10678727    RGC International
Investors, LDC    Intellectual Property Vie Financial Group    Delaware
Secretary of State    4/10/02    20894851    RGC International Investors, LDC   

All assets

 

NOTE: Original Debtor listed as The Ashton Technology Group, Inc.

 

Amendment: f 10/18/02 #22629081 – amends Debtor name to Vie Financial Group,
Inc.

The Ashton Technology Group, Inc.

 

Universal Trading Technologies Corporation

   Delaware Secretary of State    5/10/02    21178932    Optimark Innovations,
Inc.    All assets and subsidiaries

 